Exhibit 10.3
FIRST LIEN BORROWER PARTY GUARANTEE AGREEMENT
     FIRST LIEN BORROWER PARTY GUARANTEE AGREEMENT dated as of October 13, 2009
(this “Guarantee”) by International Lease Finance Corporation, a California
corporation (“ILFC”), States Aircraft, Inc., a California corporation
(“States”), Shrewsbury Aircraft Leasing Limited, a private limited liability
company incorporated under the laws of Ireland (“Shrewsbury”, and together with
ILFC and States, the “Borrowers”), Top Aircraft, Inc., a California corporation
(“Top Aircraft”), ILFC Ireland Limited, a private limited liability company
incorporated under the laws of Ireland (“ILFC Ireland”), ILFC France S.a.r.l., a
société à responsabilité limitée organized under the laws of France (“ILFC
France”), and ILFC Labuan Ltd., a Labuan private limited liability company
incorporated under the Offshore Companies Act 1990 of Malaysia (“ILFC Labuan”,
and together with ILFC Ireland and ILFC France, the “Intermediate Lessees”) and
the Additional Guarantors (as defined in Section 11) (the Borrowers, Top
Aircraft, the Intermediate Lessees and the Additional Guarantors, collectively,
the “Guarantors” and each a “Guarantor”) for the benefit of the Federal Reserve
Bank of New York (with its successors and assigns, the “Beneficiary”).
     WHEREAS, each Guarantor is a direct or indirect wholly owned subsidiary of
American International Group, Inc., a Delaware corporation (together with its
successors, the “Obligor”);
     WHEREAS, the Obligor has entered into the Credit Agreement dated as of
September 22, 2008 among the Obligor, as borrower, and the Beneficiary, as
lender (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Parent Facility”);
     WHEREAS, the Borrowers desire to borrow term loans in an aggregate
principal amount of $2,000,000,000 (the “Term Loans”) under the Credit Agreement
dated as of the date hereof among the Borrowers, Top Aircraft, the Intermediate
Lessees, AIG Funding, Inc., as lender (the “Borrower Facility Lender”), and
Wells Fargo Bank Northwest, National Association, as security trustee (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Borrower Facility”);
     WHEREAS, in order for the Borrower Facility Lender to make the Term Loans
to the Borrowers under the Borrower Facility, the Obligor must first make a
Borrowing (the “New FRBNY Borrowing”) under the Parent Facility in an amount
equal to the Term Loans, with the funds so borrowed being advanced immediately
to the Borrowers in the form of the Term Loans;
     WHEREAS, the Parent Facility prohibits the making of the Term Loans by the
Borrower Facility Lender to the Borrowers as currently contemplated by

 



--------------------------------------------------------------------------------



 



the Borrower Facility because the Borrowers are not Loan Parties under the
Parent Facility (the “Existing Restriction”);
     WHEREAS, the Beneficiary is willing to make the necessary waiver of the
Existing Restriction and the other applicable provisions of the Parent Facility,
pursuant to the Letter Agreement dated as of October 13, 2009 among the Obligor
and the Beneficiary, to enable and permit the making of Term Loans under the
Borrower Facility, but only if each Guarantor (i) guarantees the Guaranteed
Obligations (as defined below) as more fully set forth herein and (ii) secures
such guarantee by granting a first-priority security interest in, and lien on,
certain of its assets in favor of Wells Fargo Bank Northwest, National
Association (the “Security Trustee”), for the benefit of the Beneficiary, as
more fully set forth in the Aircraft Mortgage and Security Agreement dated as of
the date hereof (the “Mortgage”) among the Guarantors, the Security Trustee and
the other Security Trustees (as defined therein); and
     WHEREAS, in consideration of the financial accommodation and other support
that the Obligor has provided, directly or indirectly, pursuant to the Borrower
Facility and such financial and other support as the Obligor may in the future
provide to the Guarantors, and in order to induce the Beneficiary to consent to
the making of the Term Loans the Guarantors are willing to enter into this
Guarantee and to secure their obligations hereunder pursuant to the terms set
forth in the Mortgage.
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Guarantor, jointly and severally with each other Guarantor,
hereby agrees as follows:
     1. Terms Defined in the Parent Facility; Loan Document. For all purposes of
this Guarantee, all capitalized terms used but not defined in this Guarantee
(including in the recitals above) shall have the respective meanings assigned to
such terms in the Parent Facility. This Guarantee shall be considered a “Loan
Document” under the Parent Facility.
     2. The Guarantee. Each Guarantor hereby, jointly and severally, absolutely,
unconditionally and irrevocably guarantees, as a guarantee of payment and not
merely as a guarantee of collection, the full and punctual payment when due
(whether at stated maturity, upon acceleration or otherwise) of each Guaranteed
Obligation, as hereinafter defined; provided that the recourse of the
Beneficiary against the Guarantors under this Guarantee at any time will be
limited to an aggregate amount equal to the lesser of (a) $2,000,000,000 plus
all unpaid interest accrued thereon under the Borrower Facility through and
including such time and (b) the amount of Obligations (as defined in the
Borrower Facility) outstanding under the Borrower Facility at such time. Upon
failure by the Obligor to pay punctually any Guaranteed Obligation, the
Guarantors shall pay the amount of Guaranteed Obligations not so paid at the
FRBNY Account (as

 



--------------------------------------------------------------------------------



 



defined in the Borrower Facility). The Beneficiary shall notify the Guarantors
when payment of any Guaranteed Obligation is due hereunder (and the amount so
due), unless prevented from doing so by applicable law, including any Bankruptcy
Law; provided that any failure of the Beneficiary to so notify the Guarantors
shall not affect the obligations of the Guarantors hereunder. Without limiting
the generality of the foregoing, the liability of each Guarantor shall extend to
all amounts that constitute part of the Guaranteed Obligations and would be owed
by any Loan Party to the Beneficiary but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such Loan Party. In furtherance
of the foregoing, the Guarantors hereby agree to make payments of principal and
interest in respect of the Term Loans to the FRBNY Account set forth in the
Borrower Facility and each payment of principal of the Term Loans shall be
credited against and reduce on a dollar-for-dollar basis the maximum amount of
the Guarantors’ obligations hereunder. For the avoidance of doubt, any and all
payments by any Guarantor under this Guarantee shall be made free and clear of
and without deduction for any Indemnified Taxes or Other Taxes as though such
payment were made pursuant to Section 2.12 of the Parent Facility and such
Guarantor were a Borrower thereunder.
“Guaranteed Obligations” means (i) all principal of all Loans outstanding from
time to time under the Parent Facility, all interest (including Post-Petition
Interest) on such Loans and all other amounts now or hereafter payable by the
Obligor under the Loan Documents and (ii) any renewals, refinancings or
extensions of any of the foregoing (including Post-Petition Interest).
     3. Guarantee Unconditional. The obligations of each Guarantor under this
Guarantee are those of primary obligor, and not merely of surety, and shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:
     (i) any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of the Obligor, any other Guarantor, any “Guarantor”
(as defined in the Parent Facility) (an “Existing Guarantor”) or any other
Person under any Loan Document, by operation of law or otherwise;
     (ii) any modification or amendment of or supplement to any Loan Document or
any “Loan Document” (as defined in the Borrower Facility) (a “Borrower Facility
Loan Document”);
     (iii) any release, impairment, non-perfection or invalidity of any direct
or indirect security for any obligation of the Obligor, any other Guarantor, any
Existing Guarantor or any other Person under any Loan Document or Borrower
Facility Loan Document;

 



--------------------------------------------------------------------------------



 



     (iv) any change in the corporate existence, structure or ownership of the
Obligor, any other Guarantor, any Existing Guarantor or any other Person or any
of their respective subsidiaries, or any insolvency, bankruptcy, reorganization
or other similar proceeding affecting the Obligor, any other Guarantor, any
Existing Guarantor or any other Person or any of their assets or any resulting
release or discharge of any obligation of the Obligor, any other Guarantor, any
Existing Guarantor or any other Person under any Loan Document or Borrower
Facility Loan Document;
     (v) the existence of any claim, set-off or other right that such Guarantor
may have at any time against the Obligor, any other Guarantor, any Existing
Guarantor, the Beneficiary or any other Person, whether in connection with the
Loan Documents or the Borrower Facility Loan Documents or any unrelated
transactions; provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;
     (vi) any invalidity or unenforceability relating to or against the Obligor,
any other Guarantor, any Existing Guarantor or any other Person for any reason
of any Loan Document or any Borrower Facility Loan Document, or any provision of
applicable law or regulation purporting to prohibit the payment of any
Obligation, “Obligation” (as defined in the Borrower Facility), Guaranteed
Obligation or Secured Obligation by the Obligor, any other Guarantor, any
Existing Guarantor or any other Person; or
     (vii) any other act or omission to act or delay of any kind by the Obligor,
any other Guarantor, any Existing Guarantor, any other party to any Loan
Document or Borrower Facility Loan Document, the Beneficiary or any other
Person, or any other circumstance whatsoever that might, but for the provisions
of this clause (vii), constitute a legal or equitable discharge of or defense to
any obligation of any Guarantor hereunder.
     4. Limit of Liability. (a) Each Guarantor, and by its acceptance of this
Guarantee, the Beneficiary, hereby confirms that it is the intention of all such
Persons that this Guarantee and the Guaranteed Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law (as hereinafter defined), the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any similar foreign, federal or state law
to the extent applicable to this Guarantee and the Guaranteed Obligations of
each Guarantor hereunder. To effectuate the foregoing intention, the Beneficiary
and the Guarantors hereby irrevocably agree that the Guaranteed Obligations of
each Guarantor under this Guarantee at any time shall be limited to the maximum
amount as will result in the Guaranteed Obligations of such Guarantor under this
Guarantee not constituting a fraudulent transfer or conveyance under Bankruptcy
Law or any comparable provision of applicable law. For purposes hereof,

 



--------------------------------------------------------------------------------



 



“Bankruptcy Law” means any proceeding of the type referred to in paragraph
(g) of Article 7 of the Parent Facility or Title 11, U.S. Code, or any similar
foreign, federal or state law for the relief of debtors.
     (b) In the event that the direct or indirect assets of any Guarantor
organized under the laws of Ireland are insufficient to pay in full all claims
made by the Beneficiary in respect of the Guaranteed Obligations of such
Guarantor under this Agreement, then the Beneficiary shall have no further claim
against such Guarantor with respect to its Guaranteed Obligations for amounts
that exceed its direct or indirect assets at such time.
     (c) The guarantees, obligations, liabilities and undertakings granted by
ILFC France under this Guarantee shall, for each relevant financial year, be, in
any and all cases, strictly limited to 90% of the annual net margin generated by
ILFC France in connection with back-to-back leasing activities between it and
ILFC with respect to the lease of Pool Aircraft (as defined in the Borrower
Facility).
     5. Discharge Only Upon Payment in Full; Reinstatement In Certain
Circumstances. Each Guarantor’s obligations hereunder shall remain in full force
and effect until the earlier of the time (a) all Guaranteed Obligations shall
have been paid in full and no Commitment remains outstanding and (b) all
outstanding “Obligations” (as defined in the Borrower Facility) shall have been
paid in full. If at any time any payment of any Guaranteed Obligation is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of the Obligor or otherwise, the Guarantor’s
obligations hereunder with respect to such payment shall be reinstated as though
such payment had been due but not made at such time, but in no event shall any
Guarantor have any liability in excess of the amount described in Section 2
above.
     6. Waiver by Guarantors. Each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any Person
against the Obligor, any other Guarantor, any Existing Guarantor or any other
Person.
     7. Subrogation. Upon making full payment with respect to any obligation of
the Obligor hereunder, a Guarantor shall be subrogated to the rights of the
payee against the Obligor with respect to such obligation; provided that such
Guarantor shall not enforce any payment by way of subrogation so long as any
Guaranteed Obligation remains unpaid.
     8. Stay of Acceleration. If acceleration of the time for payment of any
Guaranteed Obligation is stayed upon the insolvency, bankruptcy or
reorganization of the Obligor, all such Guaranteed Obligations otherwise subject
to acceleration under the terms of the Parent Facility or any other Loan
Document

 



--------------------------------------------------------------------------------



 



shall nonetheless be payable by the Guarantors hereunder forthwith on demand by
the Beneficiary.
     9. Representations and Warranties. Each Guarantor represents and warrants
to the Beneficiary that:
     (a) Such Guarantor is a Person duly organized, validly existing and, if
applicable, in good standing under the laws of the jurisdiction of its
organization; and such Guarantor has the power and authority to own its property
and to carry on its business as now being conducted and is duly qualified and,
if applicable, in good standing as a foreign corporation or other entity
authorized to do business in each jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except where the
failure to be so qualified or in good standing could not reasonably be expected
to have a Material Adverse Effect (as defined in the Borrower Facility).
     (b) The execution and delivery by such Guarantor of this Guarantee and the
performance of its obligations hereunder and the consummation of the
transactions contemplated hereby (i) are within its organizational powers,
(ii) have been duly authorized by all necessary corporate action, (iii) have
received all necessary approvals, authorizations, consents, registrations,
notices, exemptions, licenses, declarations, orders and other actions (if any
shall be required) from Governmental Authorities (as defined in the Borrower
Facility), (iv) do not and will not contravene, constitute a default under or
conflict with any provision of (A) law (including any Environmental Law (as
defined in the Borrower Facility)), rule or regulation applicable to such
Guarantor or with respect to any of its properties, (B) any writ, judgment,
decree or order to which such Guarantor is a party or by which it is bound or
affected, (C) its Operating Documents or Organizational Documents (each as
defined in the Borrower Facility) or (D) any provision of any agreement or
instrument binding on such Guarantor, or any agreement or instrument of which
such Guarantor is aware affecting the properties of such Guarantor and (iv) do
not and will not result in or require the creation or imposition of any Adverse
Claim (as defined in the Borrower Facility) on any of such Guarantor’s
properties pursuant to the terms of any such agreement or instrument referred to
in clause (iv)(D) of this Section 9(b), other than the Security Documents (as
defined in the Borrower Facility). This Guarantee has been duly authorized,
executed and delivered by such Guarantor.
     (c) This Guarantee constitutes the legal, valid and binding obligation of
such Guarantor, enforceable against such Guarantor in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general

 



--------------------------------------------------------------------------------



 



applicability relating to or affecting creditors’ rights and to general equity
principles.
     (d) As of the date hereof, all Litigation Actions (as defined in the
Borrower Facility), when taken as a whole, could not reasonably be expected to
have a Material Adverse Effect(as defined in the Borrower Facility). As of the
date hereof, other than any liability incident to such Litigation Actions or
provided for or disclosed in the financial statements referred to in
Section 3.04 of the Borrower Facility, and other than as set forth in ILFC’s
filings with the Securities and Exchange Commission, no Guarantor has any
contingent liabilities which are material to its business, credit, operations or
financial condition of the Guarantors taken as a whole.
     10. Covenants. Each Guarantor covenants and agrees that, so long as any
Obligations (as defined in the Borrower Facility) shall remain unpaid, such
Guarantor will perform and observe all of the terms, covenants and agreements
set forth in the Borrower Facility Loan Documents on its part to be performed or
observed.
     11. Guarantee Supplements. Upon the execution and delivery by any Person of
a guarantee supplement in substantially the form of Annex A hereto (each, a
“Guarantee Supplement”), (a) such Person shall be referred to as an “Additional
Guarantor” and shall become and be a Guarantor hereunder, and each reference in
this Guarantee to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and each reference in any other Borrower Facility Loan
Document to a “Guarantor” or “Borrower Party” shall also mean and be a reference
to such Additional Guarantor, and (b) each reference herein to “this Guarantee”,
“hereunder”, “hereof” or words of like import referring to this Guarantee, and
each reference in any other Borrower Facility Loan Document to the “Borrower
Party Guarantee”, “thereunder”, “thereof” or words of like import referring to
this Guarantee, shall mean and be a reference to this Guarantee as supplemented
by such Guarantee Supplement.
     12. Notices. All notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service, in
the manner provided in Section 8.01 of the Borrower Facility. All notices and
other communications given in accordance with the provisions of this Guarantee
will be deemed to have been given on the date of receipt.
     13. No Waiver. No failure or delay by the Beneficiary or any First Lien
Secured Party (as defined in the Mortgage) in exercising any right, power or
privilege under this Guarantee, the Parent Facility, any other Loan Document or
any other Borrower Facility Loan Document shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

 



--------------------------------------------------------------------------------



 



     14. Amendments and Waivers. Any provision of this Guarantee may be amended
or waived if, but only if, such amendment or waiver is in writing and is signed
by the Beneficiary and each Guarantor.
     15. Successors and Assigns. This Guarantee shall be binding upon each
Guarantor and its successors and assigns, for the benefit of the Beneficiary and
its successors and assigns, except that no Guarantor may transfer or assign any
or all of its rights or obligations hereunder without the prior written consent
of the Beneficiary.
     16. Choice of Law. This Guarantee shall be construed in accordance with and
governed by the laws of the State of New York.
     17. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS GUARANTEE. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTEE BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     18. Jurisdiction; Consent to Service of Process. (a) Each of the Guarantors
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York County, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Guarantee, or for recognition or enforcement of any judgment, and each of the
Guarantors hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the Guarantors agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Guarantee shall
affect any right that the Beneficiary may otherwise have to bring any action or
proceeding relating to this Guarantee or the other Borrower Facility Loan
Documents against any Guarantor or its respective properties in the courts of
any jurisdiction.
     (b) Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding

 



--------------------------------------------------------------------------------



 



arising out of or relating to this Guarantee or the other Borrower Facility Loan
Documents in any New York State or Federal court. Each Guarantor hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
     (c) Each party to this Guarantee irrevocably consents to service of process
in the manner provided for notices in Section 8.01 of the Borrower Facility.
Nothing in this Guarantee will affect the right of any party to this Guarantee
to serve process in any other manner permitted by law.
     19. Headings. Article and Section headings used herein are for convenience
of reference only, are not part of this Guarantee and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Guarantee.
     20. Severability. If any provision of this Guarantee is invalid or
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(i) the other provisions of this Guarantee shall remain in full force and effect
in such jurisdiction and shall be liberally construed in favor of the
Beneficiary in order to carry out the intentions of the parties thereto as
nearly as may be possible, and (ii) the invalidity or unenforceability of such
provision in such jurisdiction shall not affect the validity or enforceability
thereof in any other jurisdiction.
     21. Counterparts. This Guarantee may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Guarantee by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Guarantee.
[Signature Page(s) to Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Lien Borrower
Party Guarantee Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

            INTERNATIONAL LEASE FINANCE CORPORATION
      By:   /s/ Alan H. Lund       Name:   Alan H. Lund       Title:   Vice
Chairman and Chief
Financial Officer       By:   /s/ Pamela S. Hendry       Name:   Pamela S.
Hendry       Title:   Senior Vice President and
Treasurer  

 



--------------------------------------------------------------------------------



 



         

            STATES AIRCRAFT, INC.
      By:   /s/ Pamela S. Hendry       Name:   Pamela S. Hendry       Title:  
Director  

 



--------------------------------------------------------------------------------



 



         

              SIGNED SEALED AND DELIVERED by SHREWSBURY
AIRCRAFT LEASING LIMITED by its duly appointed
attorney in the presence of:   SHREWSBURY AIRCRAFT LEASING LIMITED
 
      By:   /s/ Niau Sommerville
 
           
By:
  /s/ Maireadh Dale       Name: Niau Sommerville
 
           
Name:
  Maireadh Dale       Title: Attorney
Address:
  IFSC, Dublin 1        
Occupation:
  Solicitor        

 



--------------------------------------------------------------------------------



 



            TOP AIRCRAFT, INC.
      By:   /s/ Pamela S. Hendry       Name:   Pamela S. Hendry       Title:  
Director  

 



--------------------------------------------------------------------------------



 



         

              SIGNED SEALED AND DELIVERED by ILFC IRELAND
LIMITED by its duly appointed attorney in the
presence of:   ILFC IRELAND LIMITED
 
      By:   /s/ Niau Sommerville
 
           
By:
  /s/ Maireadh Dale       Name: Niau Sommerville
 
           
Name:
  Maireadh Dale       Title: Attorney
Address:
  North Wall Quay, DI        
Occupation:
  Solicitor        

 



--------------------------------------------------------------------------------



 



            ILFC FRANCE S.A.R.L.
      By:   /s/ Niau Sommerville       Name:   Niau Sommerville        Title:  
Gerart   

 



--------------------------------------------------------------------------------



 



         

            ILFC LABUAN LTD.
      By:   /s/ Julie I. Sackman       Name:   Julie I. Sackman       Title:  
Director  

 



--------------------------------------------------------------------------------



 



         

          Agreed to and accepted by:    
 
        FEDERAL RESERVE BANK OF NEW YORK    
 
       
By:
  /s/ Steven J. Manzari    
 
 
 
Name:  Steven J. Manzari    
 
  Title:  Senior Vice President    

 



--------------------------------------------------------------------------------



 



Annex A
to the Guarantee Agreement
FORM OF GUARANTEE SUPPLEMENT
                     __,                     
The Federal Reserve Bank of New York
33 Liberty Street
New York, New York 10045
Attention:                     
Ladies and Gentlemen:
     Reference is made to the First Lien Borrower Party Guarantee Agreement
dated as of October 13, 2009, made by the Guarantors party thereto in favor of
the Federal Reserve Bank of New York (such Borrower Party Guarantee, as in
effect on the date hereof and as it may hereafter be amended, supplemented or
otherwise modified from time to time, together with this Guarantee Supplement
(this “Guarantee Supplement”), being the “Guarantee”). The capitalized terms
defined in the Guarantee and not otherwise defined herein are used herein as
therein defined.
     Section 1. Guarantee. (a) The undersigned hereby, jointly and severally
with the other Guarantors, absolutely, unconditionally and irrevocably
guarantees, as a guarantee of payment and not merely as a guarantee of
collection, the punctual payment when due, whether at scheduled maturity or by
acceleration, demand or otherwise, of all of the Guaranteed Obligations;
provided that the recourse of the Beneficiary against the Guarantors under the
Guarantee at any time will be limited to an aggregate amount equal to the lesser
of (i) $2,000,000,000 plus all unpaid interest accrued under the Borrower
Facility through and including such time and (ii) the amount of Obligations (as
defined in the Borrower Facility) owing by the Borrowers under the Borrower
Facility at such time. Upon failure by the Obligor to pay punctually any
Guaranteed Obligation, the undersigned shall forthwith pay the amount of
Guaranteed Obligations not so paid at FRBNY Account. The Beneficiary shall
notify the undersigned when payment of any Guaranteed Obligation is due
hereunder (and the amount so due), unless prevented from doing so by applicable
law, including any Bankruptcy Law; provided that any failure of the Beneficiary
to so notify the undersigned shall not affect the obligations of the undersigned
hereunder or under the Guaranee. Without limiting the generality of the
foregoing, the undersigned’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any Loan
Party to the Beneficiary but for the fact that they are unenforceable, rejected,
rejectable or otherwise not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding

 



--------------------------------------------------------------------------------



 



involving such Loan Party. In furtherance of the foregoing, the undersigned
hereby agrees to make payments of principal and interest in respect of the Term
Loans to the FRBNY Account set forth in the Borrower Facility and each payment
of principal of the Term Loans shall be credited against and reduce on a
dollar-for-dollar basis the maximum amount of the Guarantors’ obligations under
the Guarantee. For the avoidance of doubt, any and all payments by the
undersigned under the Guarantee shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes as though such payment were
made pursuant to Section 2.12 of the Parent Facility and the undersigned were a
Borrower thereunder.
     (b) The undersigned, and by its acceptance of this Guarantee Supplement,
the Beneficiary, hereby confirms that it is the intention of all such Persons
that this Guarantee Supplement, the Guarantee and the Guaranteed Obligations of
the undersigned hereunder and thereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law (as hereinafter defined), the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guarantee
Supplement, the Guarantee and the Guaranteed Obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Beneficiary and the
undersigned hereby irrevocably agree that the obligations of the undersigned
under this Guarantee Supplement and the Guarantee at any time shall be limited
to the maximum amount as will result in the obligations of the undersigned under
this Guarantee Supplement and the Guarantee not constituting a fraudulent
transfer or conveyance under Bankruptcy Law or any comparable provision of
applicable law. [In the event that the direct or indirect assets of the
undersigned are insufficient to pay in full all claims made by the Beneficiary
in respect of the Guaranteed Obligations of the undersigned under this Guarantee
Supplement and the Guarantee, then the Beneficiary shall have no further claim
against the undersigned with respect to its Guaranteed Obligations for amounts
that exceed its direct or indirect assets at such time.]1 [The guarantees,
obligations, liabilities and undertakings granted by the undersigned under this
Guarantee Supplement and the Guarantee shall, for each relevant financial year,
be, in any and all cases, strictly limited to [90]% of the annual net margin
generated by the undersigned in connection with back-to-back leasing activities
between it and ILFC with respect to the lease of Pool Aircraft (as defined in
the Borrower Facility).]2
     (c) Subject to Section 7 of the Guarantee, the undersigned hereby
unconditionally and irrevocably agrees that in the event any payment shall be
required to be made to the Beneficiary under this Guarantee Supplement, the
 

1   To be included for entities organized under Irish law only.   2   To be
included for entities organized under French law only.

 



--------------------------------------------------------------------------------



 



Guarantee, or any other guarantee, the undersigned will contribute, to the
maximum extent permitted by applicable law, such amounts to each other Guarantor
and Existing Guarantor so as to maximize the aggregate amount paid to the
Beneficiary under or in respect of the Loan Documents.
     (d) The undersigned hereby agrees that any Indebtedness owed by it to
another Loan Party shall be subordinated to the Guaranteed Obligations of the
undersigned and that any Indebtedness owed to it by another Loan Party shall be
subordinated to the Guaranteed Obligations of such other Loan Party.
     Section 2. Guaranteed Obligations Under the Guarantee. The undersigned
hereby agrees, as of the date first above written, to be bound as a Guarantor by
all of the terms and conditions of the Guarantee to the same extent as each of
the other Guarantors thereunder. The undersigned further agrees, as of the date
first above written, that each reference in the Guarantee to an “Additional
Guarantor” or a “Guarantor” shall also mean and be a reference to the
undersigned, and each reference in any other Borrower Facility Loan Document to
a “Guarantor” or a “Borrower Party” shall also mean and be a reference to the
undersigned.
     Section 3. Counterparts. This Guarantee Supplement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Guarantee Supplement by facsimile transmission shall be as effective as delivery
of a manually signed counterpart of this Guarantee Supplement.
     Section 4. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL, ETC. (a) This
Guarantee Supplement shall be construed in accordance with and governed by the
laws of the State of New York, except as otherwise required by mandatory
provisions of law and except to the extent that remedies provided by the laws of
any jurisdiction other than the State of New York are governed by the laws of
such jurisdiction.
     (b) The undersigned hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guarantee Supplement or the Guarantee, or for
recognition or enforcement of any judgment, and the undersigned hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. The undersigned agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guarantee Supplement shall affect any right
that the Beneficiary may otherwise have to bring any action or proceeding
relating to

 



--------------------------------------------------------------------------------



 



this Guarantee Supplement or the Guarantee or the other Borrower Facility Loan
Documents against the undersigned or its respective properties in the courts of
any jurisdiction.

 



--------------------------------------------------------------------------------



 



     (c) THE UNDERSIGNED WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTEE SUPPLEMENT, ANY LOAN
DOCUMENT OR BORROWER FACILITY LOAN DOCUMENT OR ANY TRANSACTION CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE UNDERSIGNED
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTEE SUPPLEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION AND THE GUARANTEE.

            Very truly yours,

[NAME OF ADDITIONAL GUARANTOR]
      By:           Name:           Title:        

Accepted and agreed:

            THE FEDERAL RESERVE BANK OF NEW YORK
      By:           Name:           Title:        

 